Citation Nr: 0702986	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service connected major depressive disorder with 
psychotic features.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1973.

This matter is before the Board of Veterans´ Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  A September 2002 rating decision granted service 
connection for a major depressive disorder with psychotic 
features and assigned an initial 30 percent evaluation 
effective November 15, 2000.  In February 2005, the RO denied 
entitlement to TDIU.  In August 2006, the veteran appeared 
and testified via videoconference transmission before the 
undersigned.

The issue to entitlement to an extra-schedular rating is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Since the inception of the appeal, the veteran's major 
depressive disorder with psychotic features has more closely 
approximated severe impairment in occupational and social 
impairment due to deficiencies of mood, memory, and 
concentration.

2.  The veteran's service connected major depressive disorder 
with psychotic features and tinnitus prevents him from 
securing and following substantially gainful employment 
consistent with his occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation, but no 
higher, for major depressive disorder with psychosis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9434 
(2006).

2.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims total occupational and social impairment 
due to his service connected disabilities.  He seeks either a 
100 percent schedular evaluation for major depressive 
disorder with psychotic features or a 70 percent schedular 
evaluation for his service connected psychiatric disorder 
with entitlement to TDIU effective to November 15, 2000.  
Service connected high frequency hearing loss has been rated 
as non-compensable effective November 1973, and tinnitus has 
been rated as 10 percent disabling effective January 1977.  A 
September 2002 RO rating decision granted service connection 
for major depressive disorder with psychotic features as 
secondary to service connected tinnitus, and assigned an 
initial 30 percent evaluation effective November 15, 2000.

Historically, the veteran was seen by VA in August 1998 
claiming depression secondary to tinnitus.  His interview, 
however, discovered that he was a long-time drug user with 
prior drug treatment and imprisonment.  Mental status 
examination indicated impressions of heroin and cocaine 
dependence, marijuana abuse and depression not otherwise 
specified (NOS).  He was assigned a Global Assessment of 
Functioning (GAF) score of 39/45.

Thereafter, the veteran's VA clinical records include his 
report of an inability to cope due to a progressive worsening 
of ringing in his ears.  He had depression and panic attacks.  
He felt suicidal and attributed to his drug usage as an 
attempt to self-medicate.  Clinical assessments in August 
1999, noting that inconsistent histories were being provided, 
included an assessment of depressed mood likely secondary to 
substance abuse and chronic tinnitus, and psychosis NOS 
possibly secondary to drug use.

Thereafter, the veteran underwent methadone treatment for his 
drug dependence.  Additional diagnoses included hepatitis C, 
cellulitis NOS, depressive disorder, agoraphobia with panic, 
and anxiety state NOS.  He was unemployed and homeless.  A 
March 2001 consultation assigned a GAF score of 45 for opioid 
dependence, cocaine dependence and substance induced mood 
disorder.  In April 2001, he underwent 14 days of inpatient 
detoxification.  His mood was depressed, he was hearing 
voices and had a recent suicidal gesture.  Otherwise, his 
sensorium, cognition and thought processes were intact.  He 
reported increased intensity of tinnitus upon his withdrawal 
from methadone.  On his discharge, he was assigned a GAF of 
45 for the current and past year due to opiate dependence, 
cocaine abuse, major depression and nicotine dependence.  He 
then began working in VA's Compensated Work Therapy (CWT) 
program.  He subsequently reported symptoms of depression, 
sleep disturbance, and anhedonia.

In a rating decision dated October 2001, the RO granted 
entitlement to nonservice connected pension.  Notably, the 
veteran's depression with psychotic features was assigned a 
70 percent rating under DC 9434 for pension purposes.

On VA examination in April 2002, the veteran reported an 
occupational history of working as a manufacturing supervisor 
for six years followed by working as a mailman and then 
managing rental property.  At present, he was only working 
the CWT program.  He endorsed symptoms of depression, sleep 
difficulty, crying spells, suicidal thoughts and gestures, 
and hopelessness.  He had no hobbies or friends.  He handled 
stress by isolation.  On mental status examination, he 
presented as casual and neat in his dress.  He was 
cooperative, goal-oriented, and oriented to time, place and 
person.  He was able to organize his thoughts and express 
himself.  His affect showed mild tension and anxiety.  His 
mood was moderate depression despite the fact that he was on 
some pretty good antidepressants.  There was no evidence of 
psychosis, delusions, hallucinations or organicity.  He was 
off antipsychotic medication, and denied hearing voices.  His 
memory was good, though he had a "few holes" that may have 
been due to lack of effort.  His judgment was good.  He had 
little insight.  He was given impressions of major depression 
with psychotic features and substance abuse (many and mixed) 
in remission.  The examiner assigned a GAF score of 60 and 
commented as follows:

"It is as likely as not that the ringing is 
contributing to his depression.  He appears not 
to have any hope now and he appears to have given 
up.  The work at the CWT is just so that he will 
have something to do, as he puts it.  His 
prognosis I do not see as being all that good."

Subsequent VA clinic records include the veteran's report of 
depression, poor concentration, hopelessness, variable 
energy, interrupted sleep, anhedonia, anxiety and daytime 
sedation caused by his medications.  He occasionally heard 
voices saying silly things.  He denied cocaine and alcohol 
use for "years" but the examiner commented upon positive 
drug screens.  He admitted to occasional marijuana (MJ) use.  
Nonetheless, he was fully oriented and absent significant 
impairment of speech, thought process and hygiene.  He was 
not delusional.  In March 2003, it was reported that he quit 
the CWT program due to increased severity of ear ringing.  
Assessments in November 2003 included opiate dependence, 
cocaine dependence and severe recurrent major depressive 
disorder (MDD) with psychotic features.

In December 2003, the veteran appeared and testified before 
the RO to psychiatric symptoms such as depression, anxiety 
attacks, anhedonia, social isolation and memory difficulties.  
He experienced anxiety when he had to leave his apartment.  
He had regular psychiatric visitations and was prescribed 
three different types of medications.  He believed that he 
was unemployable due to his tinnitus and service connected 
psychiatric disorder.

A January 2004 VA clinic record recorded the veteran's 
complaint of an inability to focus or sleep due to constant 
tinnitus.  He reported auditory hallucinations of someone 
talking to him in a non-command voice.  His mood was noted to 
be moderately depressed secondary to tinnitus.  Otherwise, 
there was no significant impairment of speech, thought 
process and memory.  His prescription of Remeron was 
increased.

On VA psychiatric examination in March 2004, the veteran 
presented as a causally dressed, simple, somewhat sad-looking 
individual who was extremely nervous.  He had tremor and leg 
shaking.  He talked in a soft voice in a somewhat sad tone.  
He appeared depressed.  The examiner noted a careful review 
of the claims folder, and commented that the veteran's past 
work performance had been retarded and influenced by his 
tinnitus.  He was visibly very nervous throughout the 
examination.  His depression and anxiety manifestations were 
believed to have been strongly associated with his unusually 
heavy hearing problem.  He was approximately well oriented, 
but his contact with outside reality appeared to be somewhat 
influenced by hearing voices.  He had an obvious inability to 
concentrate.  His memory was very bad.  The examiner 
questioned the veteran's competency, but recommended another 
examination.  He was given a diagnosis of chronic major 
depression together with severe anxiety disorder.  He also 
had a personality disorder with history of substance abuse.  
The examiner assigned a GAF between 35 to 40 and commented as 
follows:

We see here a 52-year-old veteran with major 
depression and a serious anxiety problem probably 
indeed strongly associated with his chronic and 
unusually severe hearing deficit with strong 
tinnitus.  I think this diagnosis is well 
formulated and valid.  He had a functional 
impairment mostly because of this hearing problem 
and because of this and difficulty to concentrate 
he was fired several times.  There are no other 
issues to address and discuss than this strongly 
associated problem with his hearing and cocaine 
dependence, which was certainly strong and 
influenced his life even if he is recovered now.  
The veteran is not working and it is understood 
that he is really not capable to fulfill a job 
now.  He has no social functioning.  He has some 
friends.  He was never married and does not have a 
lady friend.  He appears to be very lonely.  His 
daily living is passivity and he was unable to 
describe really what he is doing all day in spite 
of my repeated encouragement he could not say 
anything significant.  If the veteran is able to 
manage VA benefits, this is questionable, because 
of his mental functioning is at a very low level 
at this time and therefore I thought he is not 
competent.  There are no multiple disorders here, 
except the depression and anxiety together, but 
this I bring it under one umbrella.  The effect of 
drug and alcohol abuse i[n] his current condition 
according to other examiners is not strong.  Dr. 
[T.] stated that actually his memory and ability 
to express himself is good.  The veteran had very 
poor memory at this time.  He was able to express 
himself and communicate meaningfully with very 
simple sentences.  His depression and anxiety 
certainly interferes with his ability to 
communicate.  This is all I can summarize about 
this veteran ...

In January 2005, the veteran underwent additional VA 
psychiatric examination with benefit of review of his claims 
folder.  He endorsed symptoms of depression, inability to 
ignore his tinnitus, poor motivation, anhedonia, nervousness, 
lack of confidence in decision-making and anxiety.  He was 
taking care of his father who was dying of cancer.  He had 
frequent visitations with his neighbor.  He was no longer 
using drugs.  He did not work due to anxiety, and did not 
like to be around people as they said things behind his back.  
On mental status examination, he presented as neat, clean and 
unshaved for a day or two.  He fidgeted during the interview.  
He was fully oriented and there was no impairment of thought 
processes or communication.  He was not psychotic, and his 
report of hearing his name called and seeing shadows did not 
represent active psychosis.  No inappropriate behavior was 
observed.  He was not suicidal or homicidal.  His hygiene was 
satisfactory and he performed all activities of daily living 
(ADL's).  His memory was not impaired except for slight 
decrease in short-term recall.  There were no obsessional 
rituals or panic attacks.  He had shown adequate judgment in 
managing his money and was not incapacitated.  His anxiety 
appeared to be related to the major depressive disorder.  He 
had a passive and dependent personality.  He was given 
diagnoses of major depressive disorder, by history, currently 
moderate; anxiety NOS, mild; and polysubstance abuse, in 
remission.  He was also assessed with a mixed (passive and 
dependent) personality disorder.  The examiner assigned GAF 
scores of 53 for depression and 63 for anxiety; and provided 
the following opinion:

The question of his work is addressed as follows.  
The patient is currently supervising and helping 
his dying father under difficult circumstances.  
The patient states that he could leave his father 
and work during the day except that he worries 
about any obligation for the next day.  Also, he 
feels that people say bad things behind his back.  
Three issues should be noted.  First, the 
depression and anxiety do make it difficult to 
function.  Also, the veteran emphasizes the 
tinnitus as interfering with his memory and 
concentration.  Thirdly, the personality adds to 
the problem with its passive and dependent 
aspects.  Therefore, there are three reasons why 
it is not likely that he can work at this time.  
When living under better conditions at Fort Worth, 
he was participating in a work program at least 
for a time.  At this time, the tinnitus is only 
one of three reasons that he cannot adequately 
function at this time.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

At the outset, the Board observes that the veteran is service 
connected for major depressive disorder with psychotic 
features.  It is clear from VA examination reports that 
features of the service connected disability include anxiety 
and depression.  However, there are also psychiatric features 
that may be attributable to non-service connected substance 
abuse and personality disorder.  There is no rationale basis 
of record to separate the effects of the service-connected 
condition from the nonservice-connected conditions.  By 
application of 38 C.F.R. § 3.102, the Board resolves 
reasonable doubt in the veteran's favor by attributing all 
psychiatric signs and symptoms to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

The RO has rated the veteran's service connected major 
depression with psychotic features as 30 percent disabling 
under DC 9434.  This rating represents occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversational normal), due 
to depressed mood, anxiety, suspiciousness, panic attacks 
(weekly of less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 DC 9434 (2006).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2006).

The lay and medical evidence of record establishes that, 
since the inception of the appeal, the veteran's major 
depressive disorder with psychotic features more closely 
approximates severe impairment in occupational and social 
impairment due to deficiencies of mood, memory, and 
concentration.  As noted above, the assessment of the overall 
severity of the veteran's service connected psychiatric 
disability has been complicated by the history of substance 
abuse and personality disorder.  He has essentially been in 
remission from substance abuse since 2001, and has not 
engaged in substantially gainful employment during the appeal 
period.  The most recent VA examination in 2005 assessed his 
psychological, social, and occupational functioning due to 
depression as "serious" in degree, and clinical assessments 
have included "severe" MDD.  On this evidence, the Board 
finds that the veteran's service connected psychiatric 
symptoms more closely approximate the criteria for a 70 
percent rating under Diagnostic Code 9434.

A March 2004 VA examination questioned the veteran's 
competency and ability to manage funds due to a low level of 
mental functioning.  However, the examiner suggested an 
additional evaluation and the overwhelming lay and medical 
evidence of record establishes the veteran's competence.  
Notably, the veteran himself disagreed with the assessment of 
incompetence.  He has had some suicidal gestures and impaired 
thought processes with difficulties in communication, memory 
and concentration.  However, there is no significant evidence 
that such symptomatology has resulted in disorientation to 
time or place, memory loss for names of close relatives or 
his own name, persistent delusions or hallucinations, 
persistent danger of hurting others or an intermittent 
inability to perform activities of daily living.  His GAF 
scores have represented a less than total impairment of 
social and occupational functioning.  Thus, the preponderance 
of the evidence establishes that the veteran does not meet 
the criteria for a 100 percent rating under DC 9434.

The veteran's 70 percent disability rating for service 
connected major depressive disorder depressive disorder meets 
the schedular criteria to be eligible for consideration of a 
TDIU rating.  38 C.F.R. § 4.16(a) (2006).  Thus, he would be 
entitled to TDIU if the evidence shows that, due to his 
service connected disabilities, he is precluded from 
obtaining or maintaining any gainful employment consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).  His age may not be considered a 
factor.  38 C.F.R. § 3.341(a) (2006). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  

Additionally, 38 C.F.R. § 4.16 authorizes VA to assign a TDIU 
rating based upon a veteran's temporary (i.e., non-permanent) 
inability to follow a substantially gainful occupation.  
VAOPGCPREC 05-05 (Nov. 25, 2005).  However, not every period 
of inability to work will establish an inability to follow a 
substantially gainful occupation warranting a TDIU rating, 
because it may be possible to secure and retain employment 
and to earn significant income despite occasional periods of 
incapacity.  Id.  VA must make determinations regarding 
ability or inability to follow a substantially gainful 
occupation on a case-by-case basis, taking into account such 
factors as the frequency and duration of periods of 
incapacity or time lost from work due to disability, the 
veteran's employment history and current employment status, 
and the veteran's annual income from employment, if any.  Id.

A TDIU claim is limited to the issue as to whether a claimant 
is capable of performing the physical and mental acts 
required by employment, and not whether he/she can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The veteran's ability or inability to engage in 
substantial gainful activity has to be looked at in a 
practical manner and the thrust of the question is whether a 
particular job is realistically within the capabilities, both 
physical and mental, of the claimant.   See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall 
not be considered substantially gainful employment, and 
generally shall be deemed to exist when a veteran's earned 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts-found basis, when earned annual 
income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) 
(2006).  See Faust v. West, 13 Vet. App. 342 (2000).

The veteran's vocational experience has primarily involved 
management, real estate and working as a mailman.  He 
contends that his stress and anxiety outside of the home 
environment prevents him from working and dealing with other 
people, and he lacks the ability to concentrate due to his 
tinnitus and psychiatric disability.  A VA examiner in April 
2002 found his prognosis as not "being all that good."  A 
VA examiner in March 2004 found that he was not capable of 
fulfilling a job with depression and anxiety interfering with 
his ability to communicate.  The VA examiner in January 2005 
found that the veteran could not work as his depression and 
anxiety made it difficult to function, his tinnitus 
interfered with his memory and concentration, and his 
personality disorder interfered as well.

The basis of disability evaluations is the ability of the 
body as a whole, or the psyche, to function under the 
ordinary conditions of life, including employment.  38 C.F.R. 
§ 4.10 (2006).  In this case, the Board must view the 
evaluations of the veteran's service connected disabilities 
in light of his history of not working during the appeal 
period except for a period of sheltered employment in the CWT 
program in 2001.  In this case, the veteran credibly 
testified in August 2006 to primarily isolating himself at 
home and becoming severely stressed outside his home 
environment.  This testimony is consistent with the medical 
evaluations of record.  Based upon this evidence, and 
application of the benefit of the doubt rule, the Board finds 
that the veteran's service connected psychiatric disorder and 
tinnitus disabilities prevent him from securing and following 
substantially gainful employment consistent with his 
occupational experience.  38 U.S.C.A. § 5107(b) (West 2002).  
His TDIU claim, therefore, is granted.

In so deciding, the Board has considered the veteran's 
descriptions of psychiatric and hearing/tinnitus 
symptomatology as credible.  The lay report of symptoms and 
clinical findings have supported a 70 percent rating under DC 
9434 with application of 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 4.7.  The schedular rating has been applied for the entire 
appeal period, and the lay and medical clearly does not 
support a 100 percent schedular rating under DC 9434.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in a claim 
disagreeing with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found).  As 
held above, the Board has attributed all psychiatric symptoms 
to service connected origin.  38 C.F.R. § 3.102 (2006); 
Mittleider, 11 Vet. App. 181 (1998).  The benefit of the 
doubt rule has been resolved in the veteran's favor in 
granting the 70 percent rating and the award of TDIU.  
38 U.S.C.A. § 5107(b) (West 2002).

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A January 2001 RO letter advised the veteran of the VCAA 
mandates to establish service connection for an acquired 
psychiatric disorder, and the purposes of that notice was met 
as the claim was substantiated and granted.  A March 2004 
VCAA letter advised him of the types of evidence and/or 
information deemed necessary to establish a disability 
rating, the relative duties on the part of himself and VA in 
obtaining such evidence, and to submit any evidence or 
information in his possession that might support his claim.  
A pre-adjudicatory letter in September 2004 advised him of 
the types of evidence and/or information deemed necessary to 
establish entitlement to TDIU, the relative duties on the 
part of himself and VA in obtaining such evidence, and to 
submit any evidence or information in his possession that 
might support his claim.  During the August 2006 hearing, the 
veteran's attorney stated that the evidence of record was 
sufficient for a determination and waived notice under 
Dingess.  The veteran has received all essential notice, has 
been represented by counsel during the proceeding and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Furthermore, all pertinent evidence has been obtained and VA 
examination was provided to determine the nature and severity 
of the service connected disabilities.  VA's duty to assist 
the veteran in the development of his claim has been 
satisfied.


ORDER

A 70 percent initial rating, but no higher, for service 
connected major depressive disorder with psychotic features 
is granted.

The claim for entitlement to TDIU is granted.


REMAND

The veteran's representative has argued for an effective date 
of November 15, 2000 for the award of TDIU.  The assignment 
of an effective date is a "downstream" issue of the claim, 
and the Board has no jurisdiction to assign an effective date 
on this claim in the first instance.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  See VAOPGCPREC 8-2003 (Dec. 22, 2003); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The RO has 
assigned November 15, 2000, as the effective date for the 
claim for an increased rating.  The veteran's service 
connected disabilities have markedly interfered with his 
employability in a manner not contemplated by his combined 70 
percent schedular rating.  Thus, referral of the claim to the 
Director of Compensation and Pension for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b) is 
warranted, if necessary.  VAOPCGPREC 6-96 (Aug. 16, 1996).  

Accordingly, the case is REMANDED for the following action:

The RO should assign an effective date 
of award for TDIU.  If the effective 
date of award for TDIU does not extend 
to November 15, 2000, the RO should 
refer the claim to the Director of 
Compensation and Pension for 
consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


